Title: Petition of Gilbert Dench, [11 January] 1797
From: Madison, James,Dench, Gilbert
To: 


[11 January 1797]

   
   The House went into a Committee of the Whole to consider the report of the Committee of Claims on Gilbert Dench (Annals of CongressDebates and Proceedings in the Congress of
          the United States … (42 vols.; Washington, 1834–56)., 4th Cong., 2d sess., 1835–36).


Messrs. Madison … were of opinion, that if Mr. Dench had any claim it was upon the state of Massachusetts, and not upon the United States.
